COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00145-CV


Imtiaz Hussain Pirzada                     §    From the 233rd District Court

                                           §    of Tarrant County (233-489884-11)
v.
                                           §    April 16, 2015

LaTanya Nicole Rice                        §    Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Imtiaz Hussain Pirzada shall bear the

costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel